Title: To George Washington from John Welles and Edward Chinn, 4 March 1779
From: Welles, John,Chinn, Edward
To: Washington, George


Albany March 4th 1779.
Your Excellency will perceive, on a settlement of Coll Lewis’s Accounts as Deputy Qr Mr Genl, a State of which we have furnished him with, that there is due to him, a Ballance of Twenty thousand five hundred and twenty seven pounds fourteen shillings—equal to Fifty one Thousand, three hundred and Nineteen Dollars & 2/8, for which Ballance we have this day, requested Your Excellency to grant a Warrant on the paymaster General. and in order to prevent, at these Critical times, any thing that may in the least effect that Gents. Character. We think it our Duty and we beg leave to assure Your Excellency that on Genl Greens appointment as Quarter Mr General, the Qr Mr Department was considerably indebted to the public for Services & Debts contracted before the 2d March 1778. the Military Chest of this Department being totally drained & the Depy Qr Mr not in Cash, that the Service might not suffer, by old Debts remaining unpaid, at our particular instance and request Colo. Lewis borrowed a similar Sum, which was appropriated to the discharge of those Debts, which we flatter ourselves will sufficiently account to Your Excellency for the appearance of so considerable a Ballance in his favour. We are truely & most Respectfully Your Excellencys Most Obedt & most humble Servants
John WellesEdward Chinn